WALTER E. HOFFMAN, District Judge,
dissenting:
If Edelman v. Jordan, 415 U.S. 651, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974), has any continuing vitality, it assuredly would not permit to be done indirectly what it cannot do directly. If the majority opinion in this case is good law, it would result in the complete destruction of the 1974 Supreme Court decision by devising allegedly prospective procedures for the purpose of assuring the payment of retrospective benefits. The majority cites no precedent for its action. It may be fair and equitable in a given case such as this, but to me it is a unique device to avoid the Supreme Court ruling. I would affirm the district court.